DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2022 has been entered.
Status of Claims
Claims 1-24 are currently pending in application 16/766,351.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The essential steps are not claimed that would be required to define the method as set forth in the preamble of Claim 1, “A computer-implemented method of evaluating personnel engagement utilizing a personnel assessment computer comprising a processor executing instructions which transforms the personnel computer into a particular machine to perform the computer-implemented method”.
Applicant’s Specification describes the transformation process in Para 0028:
 [0028] “It is understood that by programming and/or loading executable instructions onto the personnel assessment computer 140, at least one of the CPU 202, the RAM 208, and the ROM 206 are changed, transforming the personnel assessment computer 140 in part into a particular machine (and/or a special-purpose computer) having the particular, novel functionalities disclosed herein and thereby enabled to perform the novel and nonobvious methods, tasks, processes, and steps disclosed herein; thus, the personnel assessment computer 140 does not constitute and cannot be implemented via a general purpose machine. It is fundamental to the electrical engineering and software engineering arts that a particular functionality that can be implemented by loading executable software into a computer (or a component thereof) and, likewise, that a particular functionality that can be implemented via hardware utilizing well-known design rules. Decisions between implementing a concept in software versus hardware typically hinge on considerations of stability of the design and numbers of units to be produced rather than any issues involved in6 Atty. Docket No. 4556.23802translating from the software domain to the hardware domain. Generally, a design that is still subject to frequent change may be preferred to be implemented in software, because re-spinning a hardware implementation is more expensive than re-spinning a software design. Generally, a design that is stable that will be produced in large volume may be preferred to be implemented in hardware, for example in an application specific integrated circuit (ASIC), because for large production runs the hardware implementation may be less expensive than the software implementation. Often a design may be developed and tested in a software form and later transformed, by well-known design rules, to an equivalent hardware implementation in an application specific integrated circuit that hardwires the instructions of the software. In the same manner as a machine controlled by a new ASIC is a particular machine or apparatus, likewise a computer that has been programmed and/or loaded with executable instructions may be viewed as a particular machine (and/or special-purpose computer).”

However, Claim 1 fails to include the essential steps necessary for transforming the personnel computer into a particular machine by transforming the personnel computer through a changed hardware implementation (not simply software/ data). 

Independent Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: The essential elements are not claimed that would be required to define the system as set forth in the preamble of Claim 13, “A system for evaluating personnel engagement, the system comprising: a personnel assessment computer comprising a processor executing instructions which transforms the personnel computer into a particular machine”.
Applicant’s Specification describes the transformation process in Para 0028 (See above); However, Claim 13 fails to include the essential elements necessary for transforming the personnel computer into a particular machine through a changed hardware implementation (not simply software/ data).

Furthermore, the term “appreciable” in independent Claims 1 and 13 (appreciable delay) is a relative term which renders the claim indefinite. The term “appreciable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claims 2-12 and 14-24 are also rejected as being dependent from claims 1 and 13, under the same rationale and reasoning as identified above.

Claim Rejections – 35 USC §101

35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-24 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.
Claims 1-24 are directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), without providing a practical application, and without providing significantly more.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea.  See MPEP §2106.05.

Examiner note: The Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through MPEP §2106.07(c).

Regarding Step 1, 
Claims 1-12 are directed toward a process (method). Claims 13-24 are directed toward an apparatus (system). Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1], 
Claims 1-24 are directed toward the judicial exception of an abstract idea.  Independent claims 1 and 13 are directed specifically to the abstract idea of evaluating personnel engagement.  
Regarding independent claims 1 and 13, the underlined limitations emphasized below correspond to the abstract ideas of the claimed invention:
A computer-implemented method and computer system of (for) evaluating personnel engagement utilizing a personnel assessment computer comprising a processor executing instructions which transforms the personnel computer into a particular machine to perform the computer-implemented method comprising: 
distributing engagement surveys to a plurality of persons associated with an organization; 
analyzing the engagement surveys in real-time to obtain one or more engagement survey results; and 
providing an engagement survey report in real-time, wherein the engagement survey report comprises engagement survey analysis data, wherein in real-time means without any appreciable delay from receipt of input. (Real-time data transformation could be completed as a mental process completed by users, i.e. Employer asks employee a survey question and employee reports back their answer directly to employer)
As the underlined claim limitations above demonstrate, independent claims 1 and 13 are directed to the abstract idea of Mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations); Mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)); and Certain methods of organizing human activity (fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)). 

Dependent claims 2-12 and 14-24 provide further details to the abstract idea of claims 1 and 13 regarding the received data, therefore, these claims include mathematical concepts, mental processes and certain methods of organizing human activities for similar reasons provided above for claims 1 and 13. 
After considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims do not amount to significantly more than the abstract idea itself.

Regarding Step 2A [prong 2], 
Claims 1-24 fail to integrate the recited judicial exception into any practical application.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computer-implemented” method, a “computer system”, and a “personnel assessment computer” comprising a processor executing instructions which transforms the personnel computer into a particular machine to perform the computer-implemented method.  However, these limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide practical application for an abstract idea (MPEP 2106.05 (f) & (h)). The claims do not amount to "practical application" for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant’s claimed invention.  Automating the recited claimed features as a combination of computer instructions implemented by computer hardware and/or software elements as recited above does not qualify an otherwise unpatentable abstract idea as patent eligible.  Examples where the Courts have found selecting a particular data source or type of data to be manipulated to be insignificant extra solution activity include selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); Applicant’s limitations as recited above do nothing more than supplement the abstract idea using additional hardware/software computer components as a tool to perform the abstract idea and generally link the use of the abstract idea to a technological environment, which is not sufficient to integrate the judicial exception into a practical application since they do not impose any meaningful limits.   Dependent claims 2-12 and 14-24 merely incorporate the additional elements recited above, along with further embellishments of the abstract idea of independent claims respectively, but these features only serve to further limit the abstract idea of independent claims Therefore, the additional elements recited in the claimed invention individually, and in combination fail to integrate the recited judicial exception into any practical application.

Regarding Step 2B, 
Claims 1-24 fail to amount to “significantly more” than an abstract idea.  The claims recite additional limitations which are hardware or software elements or particular technological environment, such as a “computer-implemented” method, a “computer system”, and a “personnel assessment computer” comprising a processor executing instructions which transforms the personnel computer into a particular machine to perform the computer-implemented method.  However, these limitations are not enough to qualify as “significantly more” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instruction of Abstract idea in a particular technological environment and/or are generally linking the use of the abstract idea to a particular technological environment or field of use, and merely applying and abstract idea in a particular technological environment and merely limiting use of an abstract idea to a particular field or a technological environment do not provide significantly more to an abstract idea (MPEP 2106.05(f) & (h)). The claims do not amount to "significantly more" than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Dependent claims 2-12 and 14-24 merely recite further additional embellishments of the abstract idea of independent claims 1 and 13 respectively, but these features only serve to further limit the abstract idea of independent claims 1 and 13, however none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limits. The addition of another abstract concept to the limitations of the claims does not render the claim other than abstract. Under the Interim Guidance on Patent Subject Matter Eligibility (PEG 2019), it specifically states that narrowing an abstract idea of claims do not resolve the claims of being "significantly more" than the abstract idea.  Thus, the additional elements in the dependent claims only serve to further limit the abstract idea utilizing the computer components as a tool and/or generally link the use of the abstract idea to a particular technological environment.
Therefore, since there are no limitations in the claims 1-24 that transform the exception into a patent eligible application such that the claims amount to significantly more than the exception itself, and looking at the limitations as a combination and as an ordered combination adds nothing that is not already present when looking at the elements taken individually, claims 1-24 are rejected under 35 USC § 101 as being directed to non-statutory subject matter under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nerby (US 2009/0327051 A1).
As per independent Claims 1 and 13, Nerby discloses a computer-implemented method (system) of evaluating personnel engagement utilizing a personnel assessment computer comprising a processor executing instructions which transforms the personnel computer into a particular machine to perform the computer-implemented method (See at least Para 0026-0027) comprising: 
distributing engagement surveys to a plurality of persons associated with an organization (See at least Para 0027-0028); 
analyzing the engagement surveys in real-time to obtain one or more engagement survey results (See at least Para 0027-0029); and 
providing an engagement survey report in real-time, wherein the engagement survey report comprises engagement survey analysis data, wherein in real-time means without any appreciable delay from receipt of input (See at least Figs.8-11, Para 0024, Para 0029-0030, Para 0042, and Para 0088-0091; Claims 1 and 4-6).  
(Applicant’s Specification defines the term/use of real-time in Para 0037: “As used herein, processing in "real-time" refers broadly to completion of one or more processing tasks, from receipt of an input to generation of an output based upon that input, without any appreciable delay, for example, as opposed to "batch" processing.”)
(See at least Nerby Para 0029-0030 and Fig.8, Nerby discloses the digital data compilation is equivalent to a “realtime report”, as the data is received, compiled, analyzed and provided/ made available to Managers without appreciable delay: 
[0029] “The questionnaire responses may be compiled into and analyzed in one or more databases. Managers may access the database(s) to ascertain the goals, needs, and opinions of the employees. With this information, managers can then determine what aspects of the company and its work-environment need improvement, and thereby increase productivity and employee satisfaction.”
[0030] “Additionally, the compiled information apprises managers of individual employee's concerns and goals. Using this information, managers can determine an employee's abilities, problems, confidences, and doubts in certain areas. Based on such determinations, managers can devise a tailored, and thus optimal, training program for their subordinates.”
Furthermore, Nerby Para 0088 discloses a possible output of the received survey data: 
[0088] “A possible output format for the collective completion of the scorecard shown in FIG. 3 (and also steps 103A, 103B, and 103N of FIG. 1) is a "results report" shown in FIG. 8. The average values for "Importance" 801, "How Are We Doing" 805, and "The Gap" 809, are shown under "Score" 803, "Score" 807 and "Score" 811, respectively, for each of the factors. The results are calculated from all scorecards completed within the specified time period, and displayed in descending order based on score. Comments 305 input on the scorecard in FIG. 3 may be viewed by clicking onscreen next to the desired factor in FIG. 8. The compiled employee info of FIG. 8 allows managers to view quantitative data and provides them with information about what is most important to whom, what is effective, and what is being learned.)

As per Claims 2 and 14, Nerby discloses wherein the engagement surveys each comprise from about 10 to about 20 questions related to engagement (See at least Fig.5B and Para 0029-0032 and 0079-0082).  
As per Claims 3 and 15, Nerby discloses wherein the engagement surveys are distributed at least bi-annually (See at least Para 0007, 0027-0030, and 0042).  
As per Claims 4 and 16, Nerby discloses wherein analyzing the engagement survey comprises determining a group or organizational value (See at least Para 0029-0034 and 0077-0080).   
As per Claims 5 and 17, Nerby discloses wherein analyzing the engagement survey comprises determining a group or organization cultural archetype based on the group or organizational value (See at least Para 0029-0034 and 0077-0080).
As per Claims 6 and 18, Nerby discloses wherein analyzing the engagement survey comprises determining an intra-group conflict value (See at least Para 0029-0034 and 0077-0080).
As per Claims 7 and 19, Nerby discloses wherein analyzing the engagement survey comprises determining an inter-group conflict value (See at least Para 0029-0034 and 0077-0080).
As per Claims 8 and 20, Nerby discloses wherein analyzing the engagement survey comprises determining a culture fit score (See at least Para 0012, 0029-0034, and 0077-0080).
As per Claims 9 and 21, Nerby discloses wherein the culture fit score is for a person with respect to another person (See at least Para 0029-0034 and 0077-0080).
As per Claims 10 and 22, Nerby discloses wherein the culture fit score is for a person with respect to a group (See at least Para 0029-0034 and 0077-0080).
As per Claims 11 and 23, Nerby discloses wherein the culture fit score is for a group with respect to another group (See at least Para 0029-0034 and 0077-0080).
As per Claims 12 and 24, Nerby discloses wherein at least one of the persons is a prospective employee (See at least Para 0029-0034 and 0077-0080).

Response to Arguments
Applicant's arguments filed on 7/14/2022, with respect to Claims 1-24, have been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as NON-FINAL, based on the rejection above.  
The Applicant has made the argument that the claims are directed to patent eligible subject matter.8 
However, while the Applicant's claims are directed to a Process, Machine, Manufacture or Composition of Matter (Step 1), the claims fail to recite limitations that are “significantly more” than an abstract idea (Step 2a-2b).
The claim limitations (under their broadest reasonable interpretation) recite Certain methods of organizing human activity, Mathematical concepts, and/or Mental processes as defined in the guidance set forth in the 2019 Memorandum. This is so because the claimed limitations recite steps that involve evaluating personnel engagement, and steps that a person can perform in his mind or with the aid of pen and paper. See In re BRCA1 & BCR A 2 — Based Hereditary Cancer Test Patent Litig., 11A F.3d 755, 763 (Fed. Cir. 2014) (concluding that comparing information and making determinations based on the comparisons is an “abstract mental process.”). Accordingly, the Examiner concludes that the claims recite a judicial exception of a Mental process, Mathematical concepts, and/or Certain methods of organizing human activity.
Furthermore, having determined that claims recite a judicial exception, analysis under the Memorandum turns now to determining whether there are “additional elements that integrate the judicial exception into a practical application.” See Memorandum (Step 2A, prong 2), see also MPEP § 2106.05(a)-(c), (e)-(h)). This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application within the meaning defined in the Subject Matter Eligibility Guidelines, Examiner notes the following.  While the computer technology does make the steps more easily performed, in principle, the steps can be performed without such computer and the notion of ‘practicality’ is not evidenced.  ‘Practicality’ is based on whether the invention demonstrates:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
The claims are simply directed to an abstract idea (searching, correlating, and transmitting/ displaying data based on saved rules and characteristics) with additional generic computer elements, because the generically recited computer elements do not add a meaningful limitation to the abstract idea, and because they amount to simply implementing the abstract idea on a computer. 
Finally, the examination proceeds to evaluating whether the claims add specific limitations beyond the judicial exception that are not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)) or simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. See Memorandum (Step 2B). The claims do not add specific limitations beyond what is well-understood, routine, and conventional (See for example the sited prior art of Lovell). As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself.
The Examiner therefore maintains the 35 USC 101 rejections.
The Examiner suggests claiming hardware transformation elements into the independent claims to overcome the 101 and 112 rejections above.
Applicant’s remaining arguments are addressed in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Shook (US 11,126,949 B1) – Discloses an employee interface for measuring and monitoring engagement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

September 24, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629